Citation Nr: 1703475	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  08-26 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to the service-connected cervical strain, with radiculopathy of the upper extremities.  

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected cervical strain, with radiculopathy of the upper extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2003 to October 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2013 and April 2014, this case was remanded for further development.  In a September 2015 decision, the Board denied the Veteran's appeals.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Board decides the Veteran's appeal.  In the course of the above-noted joint motion, the parties agreed the Board failed to satisfy its duty to assist when the Board denied entitlement to service connection for the above-noted disabilities on the basis of insufficient medical opinions.  

The Board notes that the September 2015 Board decision principally relied upon a March 2015 VA examination report.  In this report, the examiner concluded the Veteran's thoracolumbar spine disability was less than 50 percent likely caused by his service-connected cervical spine disability.  However, the examiner failed to address whether the Veteran's thoracolumbar spine disability was incurred in service.  Additionally, it appears the examiner performed a neck examination, but failed to assess the Veteran's thoracolumbar spine.  With respect to the Veteran's claimed right shoulder disability, the examiner found "no evidence of any true gleno-humeral (or shoulder complex) trauma or any objective clinical evaluation...that supported a reasonable diagnosis of any shoulder pathology."  In this respect, it appears the examiner either wholly ignored or found unreasonable, the May 2008 VA examination, which diagnosed a right shoulder trapezius strain.  In this respect, the examiner failed to explain why this diagnosis was not warranted.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing insufficiencies, the Board finds new examinations and medical opinions are warranted at this time.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions:

1. The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a VA physician with sufficient expertise, who has not previously examined this Veteran, to determine the etiology of his thoracolumbar spine and right shoulder disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that any thoracolumbar spine or right shoulder disability diagnosed during the pendency of the claims originated during his period of active service or is otherwise etiologically related to his active service.  

If the examiner finds the Veteran's current right shoulder or thoracolumbar spine disabilities did not originate in service, the examiner should state whether any right shoulder or thoracolumbar spine disability present during the period of the claims:

a)  was caused by his service-connected cervical spine disability; or 

b)  was permanently worsened by his service-connected cervical spine disability;

In this regard, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of his manifestations in service, as well as his reports of continuous thoracic spine pain and muscle spasms since that time.  In addition, the examiner must also discuss all relevant evidence, to specifically include the Veteran's outpatient treatment records from the Dallas VAMC, as well as his May 2008 VA examination, which provided a diagnosis of thoracolumbar spine degenerative joint disease, as well as a right shoulder trapezius strain.  

The examiner must provide an adequate rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMO should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


